In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
JOHNNIE EVANS, JR.,             *
as the legal Representative     *                  No. 16-240V
of the Estate of                *                  Special Master Christian J. Moran
JOHNNIE EVANS, SR., deceased, *
                                *
                   Petitioners, *
v.                              *                  Filed: July 28, 2017
                                *
SECRETARY OF HEALTH             *                  Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,             *                  Guillain-Barré syndrome (“GBS”);
                                *                  death
                   Respondent.  *
*********************

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Adriana R. Teitel, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On July 21, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Johnnie Evans, Jr., on February 18, 2016. In his
petition, petitioner alleged that his father, Johnnie Evans, Sr., received the
influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (42
C.F.R. §100.3(a)), on October 10, 2014, and the flu vaccine caused his father to
suffer Guillain-Barré syndrome and ultimately lead to his father’s death on
February 10, 2015. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his father’s behalf as a result of his
father’s condition or death.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s father’s alleged injury, any other injury, or his death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $310,000.00 in the form of a check payable to
       petitioner as the legal representative of the estate of Johnnie Evans, Sr.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-240V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 JOHNNIE EVANS, Jr., as Legal
 Representative of the Estate of
 JOHNNIE EVANS, Sr., deceased,

                         Petitioner,                     No. 16-240V
                                                         Special Master Moran
       v.                                                ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.


                                          STIPULATION

         The parties hereby stipulate to the following matters:

        1. Johnnie Evans, Jr., ("petitioner"), as the Legal Representative of the Estate of Johnn ie

Evans, Sr. ("JES"), deceased, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries and death allegedly related to JES's receipt of an

influenza ("flu") vaccine, which vaccine is contained in the Vaccine fojury Table (the "Table"),

42 C.F.R. § I00.3(a).

         2. JES received the flu vaccine on October 10, 20 14.

         3. The vaccine was administered within the United States.

         4. Petitioner alleges that as a result of receiving the flu vaccine, JES suffered Ouillain-

 Barre Syndrome ("OBS"). JES passed away on February 10, 20 15. Petitioner further alleges

 that JES's death was the sequela of his alleged vaccine-related injury.




                                                I of 5
        5. Petitioner represents that there has been no prior award or settlement of a civi I action

for damages on behalf of JES as a result of his alleged condition or death.

        6. Respondent denies that the flu vaccine caused JES's alleged GBS, any other injury, or

his death.

        7. Maintaining their above-stated positions, the patties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)( l ), the Secretary of Health and Human Services wi ll issue

the fo llowing vaccine compensation payment:

               A lump sum of $3 10,000.00 the form of a check payable to petitioner as legal
               representative of the Estate of Johnnie Evans, Sr. This amo unt represents
               compensation for all damages that would be available under 42 U.S.C. § 300aa-
               l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)( I), and an application, the pa1ties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and his attorney represent that they have identified to respondent nll known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa- l 5(g), including State compensation programs, insurance policies; Federal or

Stute health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. ~ 1396

et seq.)), or entities that provide health services on a pre-paid basis.

                                                 2 of5
        11 . Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availabil ity of sufficient statutory funds.

        12. Petitioner represents that he presently is, or within 90 days of the date of judgment

wi ll become, duly authorized to serve as legal representative of the Estate of Johnn ie Evans, Sr.,

under the laws of the State of Ohio. No payments pursuant to this Stipulation shall be made until

petitioner provides the Secretary with documentation establishing his appointment as legal

representative of the Estate of Johnnie Evans, Sr. If petitioner is not authorized by a court of

competent jurisdiction to serve as legal representative of the Estate of Johnnie Evans, Sr., at the

time a payment pursuant to this Stipulation is to be made, any such payment shall be paid to the

party or parties appointed by a court of competent jurisdiction to serve as legal representative of

the Estate of Johnnie Evans, Sr., upon submission of written documentation of such appointment

to the Secretary.

        13. In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity, and as the Legal Representative of

the Estate of Johnnie Evans, Sr., on behalf of the Estate and JES 's heirs, executors,

administrators, successors or assigns, does forever irrevocably and unconditionally release, acquit

and discharge the United States and the Secretary of Health and Human Services from any and all

actions or causes of action (including agreements, judgments, claims, damages, loss of services,

expenses and all demands of whatever kind or nature) that have been brought, could have been

brought, or could be timely brought in the Court of Federal Claims, under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300 aa-1 0 et seq., on account of, or in any way

growing out of, any and all known or unknown, suspected or unsuspected personal injuries to or


                                               3 ofS
death of JES resulting from, or alleged to have resulted from, the flu vaccine administered on

October I 0, 20 I4, as alleged in a Petition filed on February 18, 2016, in the United States Court

of Federal Claims as petition No. l 6-240V.

        14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or ifthe United States Cou1t of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either patty.

        IS. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or th ing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may refl ect a compromise of the parties' respective positions as to liabi lity and/or

amount of d.amages.

        16. This Stipulation shall not be construed as an admission by the Un ited States or the

Secretary of Health and Human Services that the flLI vaccine caused JES 's alleged OBS, any other

injury, or his death.

        17. All rights and obligations of petitioner in his capacity as the Legal Representative of

the Estate of Johnnie Evans, Sr., shall apply equally to petitioner's heirs, executors,

administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                               4 of5
Respectfully submitted,


PETITIONER:




ATTORNEY OF RECORD FOR
PETITIONER:




Boston, MA 02116
(6 17) 695-1990

                                                Benjamin Franklin Stntion
                                                Washington, DC 20044-0146


                                                ATTORNEY OF RECORD FOR
                                                RESPONDENT:




                R., M.D.
                                                 ~ikk-
                                                ADRIANA TEITEL
Acting Director, Division of                    Trial Attrney
Injury Compensation Programs                    Torts Branch
Healthctll'e Systems Bureau                     Civil Division
U.S. Depa11ment of Health                       U.S. Department of Justice
and Humnn Services                              P.O. Box 146
5600 Fishers Lane                               Benjamin Franklin Station
Parklawn Building, Mail Stop 08-Nl46B           Washington, DC 20044-0146
Rockville, MD 20857                             (202) 616-3677




Dated:   J'ul~ 21 1 · 2ol7

                                        5 of5